Citation Nr: 0946281	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1952 until June 1955 
and from October 1957 until August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Honolulu, 
Hawaii.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.  Current bilateral hearing 
loss disability is not attributable to service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
statement of the case in August 2006.  Consequently, the 
Board finds that any timing deficiency has been appropriately 
cured and that such deficiency did not affect the essential 
fairness of the adjudication.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of 
private and VA medical treatment.  Furthermore, the Veteran 
was afforded a VA examination in August 2006 in which the 
examiner, an audiologist, was provided the c-file for review, 
took down the Veteran's history, considered private medical 
evidence, and reached a conclusion that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, [including testimony provided at a DATE 
hearing before the undersigned].  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for an organic disease of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
[during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The Veteran claims to suffer from hearing loss and tinnitus 
as a result of in-service exposure to noise.  Specifically, 
in an April 2007 statement, the Veteran indicated that he 
believed hearing loss and tinnitus were primarily the result 
of working as a "Damage Control Man" and "Hull Technician" 
aboard naval ships.  He also suggested that combat exposure 
may have contributed to hearing loss and tinnitus.  The 
Veteran has alleged that the claimed disabilities may have 
been incurred in combat and, to the extent that the Veteran 
was awarded a Combat Action Ribbon between October 1957 and 
August 1973, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) have been duly considered and applied in reviewing the 
facts of record.

1.  Bilateral Hearing Loss Disability

The Veteran's service treatment records reflect that on in-
service examination in June 1957 his hearing was 15/15 for 
spoken word testing, 15/15 for whispered word testing, and 
that he had normal ears and ear drums.  The same was true on 
examinations in May 1961, February 1967 and at a separation 
examination in July in 1973.  In an August 1962 report of 
medical history, the Veteran indicated that he had never had 
any ear trouble or running ears.

Based on the foregoing, the service treatment records show 
that the Veteran had normal hearing, no abnormalities of the 
ears, and no sensorineural hearing loss throughout service, 
including upon separation.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's current bilateral 
hearing loss is related to active service, for the reasons 
discussed below.

Following his separation from active service in August 1973, 
the Veteran's hearing was evaluated in June 1980.  At that 
time, testing showed that pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
5
25
15
15
10
LEFT
5
5
5
25
15
0
0

The Veteran's hearing was described as within normal limits.  
On audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
20
20
55
65
55
45
50
LEFT
20
25
45
55
55
30
45

The Veteran's word recognition was "good" in his right ear 
and "excellent" in his left ear.  His hearing was diagnosed 
as sensorineural in nature and was bilaterally, within normal 
limits from 500 Hz to 1000 Hz and moderate from 2000 Hz to 
8000 Hz.  At that time, the Veteran indicated that he felt 
"he does not have hearing loss, but does have difficulty 
during . . ." (ellipsis original to doctor's note).

On audiological evaluation in October 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
20
10
30
X
45
40
20
LEFT
25
15
15
X
45
35
20

The Veteran endorsed a one year history of hearing loss and 
tinnitus which was indicated to be "likely due to 
presbycusis."  Pure tone test results indicated bilateral 
mild to moderate hearing loss.  Otoscopic inspection revealed 
clear ear canals bilaterally to the tympanic membrane.

At a VA examination in August 2006, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
20
15
50
55
45
45
50
LEFT
20
20
40
50
40
20
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
During his VA examination, the Veteran reported a significant 
history of noise exposure and acoustic trauma while in the 
military.  He also reported that after separation, he worked 
in construction as a cabinet maker for the Army civil service 
and was exposed to additional occupational noise.  Diagnostic 
and clinical testing was consistent with sensorineural 
hearing loss, which the examiner stated was not caused by or 
the result of acoustic trauma in service.  Rather, hearing 
loss was likely due to presbycusis caused by aging.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Here we find that the Veteran 
has been consistent throughout the record in reporting a 
post-service onset of hearing loss.  While he has submitted 
statements regarding in-service audio trauma, he has also 
indicated that he did not notice hearing loss until many 
years after service.  In October 2005, for example, the 
Veteran endorsed a one-year history of hearing loss.  This is 
further supported by evidence of record which shows that in 
June 1980, seven years after separation, the Veteran's 
hearing was deemed to be within normal limits and on 
separation the Veteran's hearing was also normal.

As the Veteran is found to be credible, his statements to the 
effect that a bilateral hearing loss disability began many 
years after service are considered highly probative.  In 
addition to the Veteran's credible statements, the record 
includes opinions from two separate medical evaluators 
indicating that hearing loss is likely associated with 
presbycusis, not active service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Tinnitus

The pertinent facts relating to the Veteran's in-service 
treatment have been addressed above.  In sum, the Veteran did 
not report any trouble with his ears and at separation his 
hearing and ears were normal.

Following separation, the Veteran denied tinnitus in November 
2004 and in October 2005 he reported a one-year history of 
the disorder.

On VA examination in August 2006, the Veteran could not say 
when his tinnitus began but indicated that "it goes way 
back."  He also stated that tinnitus was present only in the 
left ear and was intermittent, lasting "for only a few 
minutes, then it goes away" before returning later.  Based 
on this description, the examiner determined that the Veteran 
did not have clinically significant tinnitus.  The examiner 
stated that tinnitus must be sustained for at least five 
minutes duration, per episode, to be considered clinically 
significant.

In a statement submitted by the Veteran in September 2006, he 
responded to the examiner's conclusion regarding his tinnitus 
by saying that "my condition goes further than [five 
minutes]."  While he did not deny having told the examiner 
that tinnitus lasted "for only a few minutes" he stated 
that "'few minutes' can mean fifteen, twenty, thirty or so 
minutes which this condition can sometimes sustain itself."

Tinnitus is a capable of lay observation, and to that end, 
the Board finds the Veteran's statements regarding etiology 
to be competent.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, in considering his credibility, the Board finds that 
the Veteran has been inconsistent in describing the date of 
onset of his tinnitus.  As noted, at separation the Veteran's 
hearing and ears were normal and on the first complaint of 
tinnitus, in October 2005, the Veteran endorsed a one year 
history of the disorder.  Furthermore he denied any tinnitus 
in November 2004.  Even if it is accepted that the Veteran's 
current symptomatology amounts to "clinically significant" 
tinnitus, the preponderance of the evidence is against the 
Veteran's claim, and it is concluded that tinnitus was not 
incurred in, and is not attributable to, active service.

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


